Citation Nr: 1325000	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of nasal fracture.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to a an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 30, 2010, and an evaluation in excess of 70 percent beginning from September 30, 2010.  

4.  Entitlement to an effective date earlier than September 20, 2005, for the award of service connection for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  First, a September 2006 rating decision denied service connection for residuals of nasal fracture and a neck disorder.  Second, a June 2009 rating decision granted service connection for PTSD effective from September 20, 2005, and assigned an initial 30 percent schedular evaluation.  

In a November 2012 rating decision, the RO increased the PTSD rating from 
30 percent to 70 percent effective from September 30, 2010.  Because a rating higher than 70 percent is available for PTSD, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeal for a higher rating, as reflected on the title page, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With specific regard to the issue certified to the Board concerning residuals of nasal fracture, the appeal was characterized as "new and material evidence."  However, the claims file shows that additional relevant service treatment records (STRs) were added to the claims file in August 2012.  These STRs consist of hospital records, including entries in October 1969 and November 1969, relevant to the nose.  Accordingly, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c) and has been recharacterized on the title page to reflect such.  

Throughout his submissions, the Veteran has raised the issue of entitlement to a TDIU.  This claim has been raised as a component of the increased rating claim on appeal.  Thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an August 2009 rating decision, the RO denied service connection for Meniere's disease.  New and material evidence was submitted within one year of that decision, and the Veteran has expressed disagreement with the RO's decision.  The RO has not issued a statement of the case (SOC) addressing the issue.  Accordingly, the claim remains pending.  See 38 C.F.R. §§ 3.156(b), 19.9(c), 20.200, 20.201, 20.202, 20.300, 20.302 (2012).  However, the Veteran wrote in May 2011 that he would like an indefinite extension of time to continue prosecuting the claim.  Consistent with his request, the RO has taken no further action on the issue.  Accordingly, the Board finds that the issue is not in appellate status before the Board, and further action at this time would be premature.  

The Veteran testified before the undersigned during a March 2013 videoconference hearing held at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran submitted additional evidence in support of is appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.



REMAND

Further action is necessary in this matter as set forth below.  

(1) Clear and Unmistakable Error

The Veteran has alleged clear and unmistakable error (CUE) in a prior RO Line of Duty (LOD) determination.  38 U.S.C.A. § 5109A.  The AOJ has not issued a rating decision or other adjudicative determination on the CUE motion.  Consequently, the CUE motion is not presently within the Board's appellate jurisdiction.  However, this CUE motion raises preliminary issues that are intertwined with, and must be resolved prior to, further adjudication of the remanded claims of service connection.  As such, any determination on those service connection claims would be premature.    

(2) Evidentiary Development

Remand is also necessary to attempt to obtain missing service records, VA medical records, private medical records, and Social Security Administration (SSA) records, as outlined in the action paragraphs immediately below.  

With regard to the missing service records, the Board will note, for sake of conciseness, that all necessary attempts to document the Veteran's claimed in-service nasal fracture have not been accomplished.  

Similarly, the claims file shows that the RO granted service connection for PTSD based in part on confirmation of deaths aboard the USS Shangri La during the Veteran's time aboard that ship.  Importantly, the claims file includes internet print-outs from "The Vietnam Veterans Memorial - The Wall-USA" website.  At the bottom of one of these print-outs is a handwritten note appearing to be from the RO.  It reads, "vet attached to squadron - USS Shangri Law Military History - in H-drive confirms deaths during his tour . . . ."  There is also a note "concede stressor."  The Board observes that this document, the "USS Shangri Law Military History," is not clearly of record.  Contiguous in the claims file is a print-out from the Dictionary of American Naval Fighting Ships, created by the Department of the Navy - Naval Historical Center.  Again, it is not clear when this document was written or obtained by the RO.  It is not clear if this is the history obtained from the "H-drive."  Accordingly, the Board will ask that the AOJ to confirm what evidence was used to verify (and "concede") the Veteran's PTSD stressor.  Such information is necessary to resolve the claim for an earlier effective date for the grant of service connection for PTSD.  See 38 C.F.R. § 3.156(c); Shipley v. Shinseki, 24 Vet. App. 458 (2011).

With regard to the missing VA medical records, the Board will point out that those medical records currently associated with the claims file, such as in March 2008 and July 2009, include reference to scanned documents which have not been associated with the claims file.  On remand, those missing records should be including with the claims file. 

(3) VA Examinations

Finally, the Board finds that VA examinations are needed to fully resolve the remanded issues involving entitlement to a higher disability evaluation for PTSD and entitlement to a TDIU.  Importantly, the claims file shows that he last underwent a VA examination in May 2009 to evaluate the severity of his disability.  This examination, along with the missing records of psychiatric treatment, are currently insufficient to allow the Board to fully resolve the claims.  As such, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following sequential actions:

1. Adjudicate the Veteran's motion for revision of prior RO determinations on the basis of clear and unmistakable error (CUE), to include in a June/July LOD, as articulated by the Veteran as early as a December 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals).  

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  

The Veteran should be informed that it is important for him to identify all non-VA (also called "private" or "outside") medical treatment providers so that VA may attempt to obtain the records.  Notably, the Veteran's statements, including during VA treatment, refer to various private doctors, including at William Beaumont General Hospital and from a private psychiatrist.  

3.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), undertake all reasonable efforts to obtain all relevant pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide an Authorization and Consent to Release Information (Release) for the records, request that the claimant obtain the records and provide them to VA. 

4.  Obtain all of the Veteran's outstanding VA treatment records, including any documents scanned into the system, but not yet associated with the claims file, including outside records archived VA's computer system in March 2008 and July 2009.  

Obtain ongoing VA treatment records on a continuing basis until the case is recertified to the Board.  

5.  Contact the Social Security Administration (SSA) and obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

6.  If, after making all necessary requests to obtain the records from paragraphs 1-5 and any further relevant records identified while completing pursuant to the action taken above, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

7.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all pertinent service department records pertaining to the Veteran during the period from January 1970 to February 1970, to include:

(a)  Naval Air Station Alameda Shore Patrol and/or Military Police arrest records  

(b) Naval Air Station Alameda ambulance records pertaining to the Veteran's transport to the Oakland Naval Hospital

(c)  Naval Air Station Mayport Branch Health Clinic

(d) USS Abraham Lincoln deck logs 

(e) Unit records (deck logs, daily staff journals, muster rolls, etc.) for Attack Squadron 152

If, after making as many requests as are necessary to obtain the records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified of this finding and that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

8.  Associate with the claims file all documents used by the AOJ to confirm the Veteran's claimed PTSD stressors, particularly a USS Shangri La Military History (noted in August 2007 as "in H-drive").  If already in the claims file, prepare a memorandum for the record clearly identifying which records supported the determination that the Veteran's stressor could be "conceded".  

9.  After completing the requested development in paragraphs 1-8 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his PTSD.

A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either via the paper claims file or in the Virtual VA eFolder.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD.  

To the extent possible, the examiner should distinguish between any symptoms associated with PTSD from any symptoms associated with a nonservice-connected medical condition.

In doing so, the examiner is asked address whether the Veteran's PTSD alone is productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment, whether sedentary or physical, consistent with his educational background and occupational history.  If so, the examiner is asked to identify, to the extent possible, the date on which this occurred.  

An examination report should be prepared and associated with the Veteran's claims file that explains all opinions and conclusions reached by the examiner.

10.  After completing all action outline above, including resolution of the issue of whether there was CUE in prior RO determinations, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



